DETAILED ACTION

Claim Objections

1.	Claims 2-11 are objected to because of the following informalities:
	a.	The phrase “the ultra-wideband transceiver” is suggested to be changed to “the transceiver”.
	b.	The phrase “the ultra-wideband antenna” is suggested to be changed to “the antenna”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 2 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daoura et al. (US 2017/0103297).
	Regarding claim 2, Daoura et al. discloses a wireless, proximity-based security system for securing an object comprising: 

a first controller (control apparatus as disclosed in section 0057); 
an antenna (wherein it is the understanding of the Examiner that smartphones contain antennas within the transceiver as disclosed in section 0057) in communication with the first controller; and 
a visual indicator panel (as shown in Fig. 12); 
a security fob (see Fig. 1) of the plurality of security fobs (Fig. 3, elements 31-33), the security fob comprising: 
a second controller (Fig. 2, element 21, see section 0048); 
a transceiver (as disclosed in section 0048) and second antenna (see Fig. 2, element 22, section 0049) for communication with the base station; and a battery cell (see section 0044); and
wherein one of the first and second controllers determines a location of the security fob from the base station using the transceiver (as disclosed in sections 0048-0051); and 
wherein a speaker of the system emits a first audible alarm (as disclosed in section 0059) when the location of the of the security fob is detected to be beyond an outer perimeter (as disclosed in section 0084).
Regarding claim 12, Daoura et al. discloses a proximity alarm fob configurable for use in retail environments, the fob comprising: 
a light, low-profile plastic casing (as shown in Figs. 1A and 1B, see section 0041) configured for physical association with a valuable retail asset (as shown in Fig. 3) and shaped to enclose an electronic transceiver (as shown in Figs. 1C and 1D); 
a physical attachment feature (as shown in Fig. 3) configured to facilitate the physical association between the plastic casing and the valuable retail asset;
 the low-profile plastic casing and valuable retail asset configured for display and customer testing within an allowed perimeter distance of a base station (see section 0095, wherein the allowed perimeter distance is the distance with the hive) in a retail display environment (hive) while reducing physical constraints on the testing; and 
a power source (see section 0044) electrically connected to the other features of the microprocessor; 
a low power microprocessor (see Fig. 2, element 21, see section 0048) configured to draw down power from the power source in a limited manner over a prolonged period of time and to fit within the low profile plastic casing, the microprocessor further configured to include or electrically communicate with the following features: 
a clock (see section 0062); 
at least one radio frequency communication protocol (Bluetooth as disclosed in section 0048) for establishing a paired connection between the fob and at least one other device (as disclosed in section 0057), a connection for firmware updates, and a security connection (by receiving signals and commands from the control apparatus as disclosed in section 0059); and 
an alarm feature (see section 0059) associated with and configured to emit from the low profile plastic casing. 
Regarding claim 13, Dauora et al. discloses therein the physical attachment feature includes a tether, one end of the tether coupled with an eyelet within the low-profile plastic casing and the opposite end of the tether coupled with the valuable retail asset (as shown in Fig. 3). 
Regarding claims 14 and 15, Dauora et al. discloses the alarm feature includes a piezo-electric buzzer/shocking element (which causes the device to vibrate/buzz as disclosed in section 0059).
Regarding claims 16 and 17, Dauora et al. discloses the alarm feature includes an LED and speaker (see section 0059).
Regarding claim 18, Dauora et al. discloses the alarm feature emits from a base station remote from the proximity alarm fob (as disclosed in section 0095).
Regarding claim 19, Dauora et al. discloses the at least one radio frequency communication protocol is one or more of Bluetooth (see section 0048), Wi-Fi, and NFC.

Allowable Subject Matter

4.	Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 13, 2021